Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 1-25 are presented for examination in this application (16/807,226) filed on March 3, 2020.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-25 are pending for consideration. 
Drawings
The drawings submitted on March 3, 2020 have been considered and accepted.
Priority
Acknowledgment is made of priority based on US provisional patent application filed on January 18, 2012.  
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on June 5, 2020.  The U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites the limitation “wherein data is flushed from the memory arena to the storage periodically in response to determining that usage of the memory arena has reached the usage threshold”; Specification only recites “the region server 110 carefully accounts memory usage and triggers a flush on a MemStore (e.g., 130) when the usage has crossed a threshold. The flush 125 writes the data to disk and frees up the memory. In one implementation, data from the MemStore 130 is flushed into HFile 140 that is written to a distributed file system (DFS) such as the Hadoop Distributed File System (HDFS) 135”, but there is no disclosure of flushing periodically to the storage as claimed.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites the limitation “flushing data from each of the plurality of memory arenas to the storage in response to determining that usage of each of the plurality of memory arenas has reached the usage threshold”; Specification only recites “data for different MemStores are not intermingled near each other. When a MemStore is flushed, the entire arena is freed up, thereby creating a large free chunk in the old generation.”, but there is no disclosure of flushing data from each of the pluraity of memory arenas in response to determining that usage of each of the plurality of memory arenas has reached the usage threshold as claimed.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 11-13, 16, 17, 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ylonen et al. (US PGPUB 2011/0276776) (hereinafter ‘Ylonen’), in view of Clee et al. (US PGPUB 2009/0187614) (hereinafter ‘Clee’), in view of Channabasappa et al. (US PGPUB 2012/0185666) (hereinafter ‘Channabasappa’), and further in view of Harada et al. (US PGPUB 2006/0059309) (hereinafter ‘Harada’).
As per claim 1, Ylonen discloses a method for operating a region server of a distributed computing system [(Paragraphs 0049-0052; FIGs. 1 and 2) where Ylonen teaches FIG. 2 illustrates the virtual address space in an embodiment. There may also be parts of the virtual address space that are private to each node in the computing system. It is assumed that the illustrated regions be, in principle, accessible to all nodes in the computing system, using, e.g., distributed shared memory (DSM) protocols, but not all nodes necessarily have every region in its memory, and in fact, it is expected that in many embodiments most regions will only exist in non-volatile storage, and only a fraction of regions will be available in working memory at any given time (those regions relate to the region cache 815 in FIG. 8). The virtual address space may be divided into regions and chunks, e.g., when a computing system or an application program starts. The division may be hard-coded into the logic or program code of the application, may be, e.g., loaded from disk, may be loaded from another node in the computing system, or the division may be performed dynamically. The virtual address space 201 comprises a plurality of regions (203 illustrating region 0, 204 region 1, 205 region N). The size of each region in bytes is a power of two. Regions may start from address 0 (with the first several regions and/or chunks possibly unused), or may start from a base address 202. In an embodiment, the regions serve as units of independent garbage collection, and their size is fairly large (typically one to a few megabytes in current garbage collectors, meaning that the exponent is around 20, or at least 14, because with smaller regions the overhead of bookkeeping for garbage collection independence would be excessive). In another embodiment, garbage collection is performed on groups of regions that are not required to be consecutive. The regions in such a group form a collection unit that can be garbage collected independently of other units. In many embodiments there is, however, a relatively small set of regions that must always be garbage collected regardless of what regions or collection units are garbage collected. Typically, the nursery (young object area) is one such area (though the nursery could also be outside normal regions). Such regions that must always be garbage collected typically comprise a small fraction, usually much less than 10%, of all regions in the system that are actually in use. If the fraction was large, it would dilute the benefit from independent garbage collection of regions or other collection units to correspond to the claimed limitation], the method comprising: a memory arena in a memory heap of the region server [(Paragraphs 0048 and 0057-0058; FIGs. 1 and 2) where Ylonen teaches where each node typically has private areas in the address space, including those for program code (applications, virtual machines, libraries), malloc-style heap, stacks, and the operating system to correspond to the claimed limitation], the memory arena dedicated to a target region of a distributed computing system  [(Paragraphs 0048 and 0057-0058; FIGs. 1 and 2) where Ylonen teaches objects allocated by node, chunk number and region to correspond to the claimed limitation], flushing data from the memory arena to a storage [(Paragraphs 0052; FIGs. 1 and 2) where Ylonen teaches garbage collection in a region to correspond to the claimed limitation].
Ylonen does not appear to explicitly disclose tracking usage of a memory arena in a memory heap of the region server, the memory arena dedicated to a target region of a distributed computing system; determining, based on the tracking, that usage of the memory arena has reached a usage threshold.
However, Clee discloses tracking usage of a memory arena in a memory heap of the region server, the memory arena dedicated to a target region of a distributed computing system [(Paragraphs 0038-0042; FIGs. 1 and 2) where Clee teaches where each JAP 206 is initiated within a corresponding JVM 207, a portion of the JVM memory, in the form of a heap 208, is dynamically allocated for the respective JAP 206. The TS 201 is arranged to process multiple transactions in parallel, each transaction being processed by a respective JAPs 206 running on respective JVMs 207. In other words, each JVM 207 is single threaded and arranged to run a single JAP 206 for processing a series of transactions. As each respective JAP 206 completes its processing of a given transaction, the dispatcher 203 is arranged to provide a further applicable transaction from the queue for processing by the given JAP 206. As transactions are processed by a given JVM 207, the respective heap 208 may become full and the JAP 206 may not be able to create further objects in the heap 208. In the present embodiment, the state of the heap 208 is monitored and when the amount of used space exceeds a predetermined threshold, a memory recovery process is initiated, in the form of a garbage collection (GC) process, during which all unused objects in the heap 208 are cleared to free up memory space to correspond to the claimed limitation]; determining, based on the tracking, that usage of the memory arena has reached a usage threshold [(Paragraphs 0038-0042; FIGs. 1 and 2) where Clee teaches where each JAP 206 is initiated within a corresponding JVM 207, a portion of the JVM memory, in the form of a heap 208, is dynamically allocated for the respective JAP 206. The TS 201 is arranged to process multiple transactions in parallel, each transaction being processed by a respective JAPs 206 running on respective JVMs 207. In other words, each JVM 207 is single threaded and arranged to run a single JAP 206 for processing a series of transactions. As each respective JAP 206 completes its processing of a given transaction, the dispatcher 203 is arranged to provide a further applicable transaction from the queue for processing by the given JAP 206. As transactions are processed by a given JVM 207, the respective heap 208 may become full and the JAP 206 may not be able to create further objects in the heap 208. In the present embodiment, the state of the heap 208 is monitored and when the amount of used space exceeds a predetermined threshold, a memory recovery process is initiated, in the form of a garbage collection (GC) process, during which all unused objects in the heap 208 are cleared to free up memory space to correspond to the claimed limitation].  
Ylonen and Clee are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ylonen and Clee before him or her, to modify the method of Ylonen to include the usage tracking of Clee because it will space use.
The motivation for doing so would be [“enable a group of one or more programmable devices to provide apparatus for managing dynamically allocated memory in a computer system” (Paragraph 0027 by Clee)].
Clee does not appear to explicitly disclose flushing data from the memory arena to a storage in response to determining that usage of the memory arena has reached the usage threshold.
However, Channabasappa discloses flushing data from the memory arena to a storage in response to determining that usage of the memory arena has reached the usage threshold [(Paragraphs 0098-0101, Fig.11) where FIG. 11 illustrates an alternate process for flushing the differential cache. At block 310 the memory controller 32 of this embodiment determines a size of the differential cache. At block 312 of this embodiment the memory controller 32 compares the determined size against a predetermined limit. If the size exceeds the set limit, the process continues to block 314 where the differential cache of this embodiment is flushed. Flushing the differential cache (or updating a content of the query store) when the differential store exceeds a predetermined size helps ensure that the differential store does not reach a size which would unacceptably affect the time it takes to search the differential store and ensure that the data in the differential store is not corrupted, which may occur if the store exceeded a maximum size. For example the updating process may be performed when the differential store is 75% full. However, if the size of the differential cache does not exceed the set limit, the process returns to block 301 to correspond to the claimed limitation].  
Clee and Channabasappa are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Clee and Channabasappa before him or her, to modify the method of Clee to include the flushing process of Channabasappa because it will space use.
The motivation for doing so would be [“providing more efficient use of an limited space available” (Paragraph 0095 by Channabasappa)].
 Clee/ Channabasappa does not appear to explicitly disclose wherein the memory arena is a contiguous portion of the memory heap such that when said flushing occurs space freed from the memory arena is also contiguous.
However, Harada discloses wherein the memory arena is a contiguous portion of the memory heap such that when said flushing occurs space freed from the memory arena is also contiguous [(Paragraphs 0013 and 0025-0027, Figs.1-2) where the valid data at an address contiguous with the address of the write data is combined with the write data, and the combined data is written into a cache line having the same size as the combined data, thereby reducing the number of accesses to a system memory to flush cache lines associated with writes to the cache lines such that FIG. 2 shows a case where the CPU core writes 1-byte data "D5" to address "4B51". In this case, there is valid data "8E" in the 1-byte cache line containing address "4B50" the higher-order 15 bits of which match those of address "4B51" (that is, which is contiguous with address "4B51"). The valid data "8E" at the address "4B50" is combined with data "D5" at the address "4B51" (as indicated by reference numeral 10). The combined 2-byte data is written into a 2-byte cache line as 2-byte data starting at the address "4B50". If all the 2-byte cache lines are full, a certain cache line is flushed or purged using the predetermined cache updating procedure in the same manner as in the case of FIG. 1. Then the data "8E" in the 1-byte cache line is made invalid so that data to the same address will not be present in different cache lines so flushing the sata at the contguous address in the cache frees the memory to correspond to the claimed limitation].  
Clee/ Channabasappa and Harada are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Clee and Channabasappa before him or her, to modify the method of Clee to include the flushing of the contiguous space of Harada because it will improve the write speed.
The motivation for doing so would be [“improvement in the speed and efficiency of a write access to a cache memory” (Paragraphs 0001 and 0014 by Harada)].
Therefore, it would have been obvious to combine Clee/ Channabasappa and Harada to obtain the invention as specified in the instant claim.
As per claim 2, Channabasappa discloses wherein the usage threshold is based on a percentage of available space in the memory arena that is holding data to be written to the storage [(Paragraphs 0098-0101, Fig.11) where FIG. 11 illustrates an alternate process for flushing the differential cache. At block 310 the memory controller 32 of this embodiment determines a size of the differential cache. At block 312 of this embodiment the memory controller 32 compares the determined size against a predetermined limit. If the size exceeds the set limit, the process continues to block 314 where the differential cache of this embodiment is flushed. Flushing the differential cache (or updating a content of the query store) when the differential store exceeds a predetermined size helps ensure that the differential store does not reach a size which would unacceptably affect the time it takes to search the differential store and ensure that the data in the differential store is not corrupted, which may occur if the store exceeded a maximum size. For example the updating process may be performed when the differential store is 75% full. However, if the size of the differential cache does not exceed the set limit, the process returns to block 301, where the threshold depends on the availability of the differential store, which is 25% in the example given above, to correspond to the claimed limitation].
As per claim 3, Channabasappa discloses wherein the usage threshold is based on quantity of data held in the memory arena that is to be written to the storage [(Paragraphs 0098-0101, Fig.11) where FIG. 11 illustrates an alternate process for flushing the differential cache. At block 310 the memory controller 32 of this embodiment determines a size of the differential cache. At block 312 of this embodiment the memory controller 32 compares the determined size against a predetermined limit. If the size exceeds the set limit, the process continues to block 314 where the differential cache of this embodiment is flushed. Flushing the differential cache (or updating a content of the query store) when the differential store exceeds a predetermined size helps ensure that the differential store does not reach a size which would unacceptably affect the time it takes to search the differential store and ensure that the data in the differential store is not corrupted, which may occur if the store exceeded a maximum size. For example the updating process may be performed when the differential store is 75% full. However, if the size of the differential cache does not exceed the set limit, the process returns to block 301 to correspond to the claimed limitation].
As per claim 4, Harada discloses wherein usage of the memory arena includes: holding, in the memory arena, data to be written to the storage, the data received as part of a write request from a client [(Paragraphs 0013-0014, 0025-0027 and 0033, Figs.1-2 and 7) where the valid data at an address contiguous with the address of the write data is combined with the write data, and the combined data is written into a cache line having the same size as the combined data, thereby reducing the number of accesses to a system memory to flush cache lines associated with writes to the cache lines such that FIG. 2 shows a case where the CPU core writes 1-byte data "D5" to address "4B51". In this case, there is valid data "8E" in the 1-byte cache line containing address "4B50" the higher-order 15 bits of which match those of address "4B51" (that is, which is contiguous with address "4B51"). The valid data "8E" at the address "4B50" is combined with data "D5" at the address "4B51" (as indicated by reference numeral 10). The combined 2-byte data is written into a 2-byte cache line as 2-byte data starting at the address "4B50". If all the 2-byte cache lines are full, a certain cache line is flushed or purged using the predetermined cache updating procedure in the same manner as in the case of FIG. 1. Then the data "8E" in the 1-byte cache line is made invalid so that data to the same address will not be present in different cache lines so flushing the sata at the contguous address in the cache frees the memory, where the number of accesses to the system memory for caching and/or flushing of data in accordance with write instructions from the CPU can be reduced, thereby improving the overall data processing speed of the CPU to correspond to the claimed limitation].
As per claim 11, Channabasappa discloses wherein data is flushed from the memory arena to the storage periodically in response to determining that usage of the memory arena has reached the usage threshold [(Paragraphs 0098-0101, Fig.11) where FIG. 11 illustrates an alternate process for flushing the differential cache. At block 310 the memory controller 32 of this embodiment determines a size of the differential cache. At block 312 of this embodiment the memory controller 32 compares the determined size against a predetermined limit. If the size exceeds the set limit, the process continues to block 314 where the differential cache of this embodiment is flushed. Flushing the differential cache (or updating a content of the query store) when the differential store exceeds a predetermined size helps ensure that the differential store does not reach a size which would unacceptably affect the time it takes to search the differential store and ensure that the data in the differential store is not corrupted, which may occur if the store exceeded a maximum size. For example the updating process may be performed when the differential store is 75% full. However, if the size of the differential cache does not exceed the set limit, the process returns to block 301 to correspond to the claimed limitation].
As per claim 12, Ylonen discloses wherein the target region is one of a plurality of regions hosted on the region server [(Paragraphs 0049, 0052 and 0060; FIGs. 1 and 2) where Ylonen teaches FIG. 2 illustrates the virtual address space in an embodiment. There may also be parts of the virtual address space that are private to each node in the computing system. It is assumed that the illustrated regions be, in principle, accessible to all nodes in the computing system, using, e.g., distributed shared memory (DSM) protocols, but not all nodes necessarily have every region in its memory, and in fact, it is expected that in many embodiments most regions will only exist in non-volatile storage, and only a fraction of regions will be available in working memory at any given time (those regions relate to the region cache 815 in FIG. 8) to correspond to the claimed limitation].
As per claim 13, Ylonen discloses wherein each of the plurality of regions is associated with a different one of a plurality of memory arenas in the memory heap of the region server [(Paragraphs 0049, 0052 and 0060; FIGs. 1 and 2) where Ylonen teaches FIG. 2 illustrates the virtual address space in an embodiment. There may also be parts of the virtual address space that are private to each node in the computing system. It is assumed that the illustrated regions be, in principle, accessible to all nodes in the computing system, using, e.g., distributed shared memory (DSM) protocols, but not all nodes necessarily have every region in its memory, and in fact, it is expected that in many embodiments most regions will only exist in non-volatile storage, and only a fraction of regions will be available in working memory at any given time (those regions relate to the region cache 815 in FIG. 8), where objects are allocated (allocation taking place from one of the regions) and/or when computing pointers to within an object (e.g., to a field therein). The chunk number and region sub-index for allocated objects are determined by the region from which space is allocated to correspond to the claimed limitation], the method further comprising: flushing data from each of the plurality of memory arenas to the storage [(Paragraphs 0052; FIGs. 1 and 2) where Ylonen teaches where the regions serve as units of independent garbage collection, and their size is fairly large (typically one to a few megabytes in current garbage collectors, meaning that the exponent is around 20, or at least 14, because with smaller regions the overhead of bookkeeping for garbage collection independence would be excessive). In another embodiment, garbage collection is performed on groups of regions that are not required to be consecutive. The regions in such a group form a collection unit that can be garbage collected independently of other units. In many embodiments there is, however, a relatively small set of regions that must always be garbage collected regardless of what regions or collection units are garbage collected. Typically, the nursery (young object area) is one such area (though the nursery could also be outside normal regions). Such regions that must always be garbage collected typically comprise a small fraction, usually much less than 10%, of all regions in the system that are actually in use. If the fraction was large, it would dilute the benefit from independent garbage collection of regions or other collection units to correspond to the claimed limitation].
Channabasappa discloses flushing data in response to determining that usage of each of the plurality of memory arenas has reached the usage threshold [(Paragraphs 0098-0101, Fig.11) where FIG. 11 illustrates an alternate process for flushing the differential cache. At block 310 the memory controller 32 of this embodiment determines a size of the differential cache. At block 312 of this embodiment the memory controller 32 compares the determined size against a predetermined limit. If the size exceeds the set limit, the process continues to block 314 where the differential cache of this embodiment is flushed. Flushing the differential cache (or updating a content of the query store) when the differential store exceeds a predetermined size helps ensure that the differential store does not reach a size which would unacceptably affect the time it takes to search the differential store and ensure that the data in the differential store is not corrupted, which may occur if the store exceeded a maximum size. For example the updating process may be performed when the differential store is 75% full. However, if the size of the differential cache does not exceed the set limit, the process returns to block 301 to correspond to the claimed limitation].
As for independent claims 16 and 21, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 17 and 22, the applicant is directed to the rejections to claims 2 and 3 set forth above, as they are rejected based on the same rationale.
Claims 5-8, 18-20 and 23-25 are rejected under 35 U.S.C. 103(a) as being disclosed by Clee in view of Channabasappa in view of Harada, as applied to claims 1, 16 and 21, and further in view of Nelson et al.  (US PGPUB 2007/0050535 hereinafter referred to as Nelson).
As per dependent claim 5, Clee/Channabasappa/Harada discloses the method of claim 1.  
Clee/Channabasappa/Harada does not appear to explicitly disclose wherein tracking the usage of the memory arena includes tracking a location of a pointer that is incremented when data is written to the memory arena.
However, Nelson discloses wherein tracking the usage of the memory arena includes tracking a location of a pointer that is incremented when data is written to the memory arena [(Paragraphs 0033-0034; FIGs. 3 and 4) where Nelson teaches where, after writing the data bytes stored in block buffer 38 to the current physical block (now containing data bytes), the location of the current physical block must be stored to a previously written physical block corresponding to the same logical address in order to add the current physical block to the linked list corresponding to the same logical address. At step 94, access algorithm 40 determines whether the end of a super-frame has been reached. At step 96, if access algorithm 40 determines the end of a super-frame has been reached, the content of write pointer 58 (holding the location of the current physical block) is written into super-frame vector links 54 of the physical block written 640 writes prior with respect to the same logical address. In this way, the next time access algorithm 40 writes to this logical address, access algorithm 40 avoids having to access the physical blocks located between the physical block written 640 writes prior and the current physical block holding the most recently written data corresponding to the same logical address. After writing the content of write pointer 58 at step 96, write pointer 58 is incremented at step 98 by the number of bytes written (i.e., another bit in the fill tracking area is written for each block written to the sector). This ensures write pointer 58 points to the next available unwritten physical block to correspond to the claimed limitation].
Clee/Channabasappa/Harada and Nelson are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Clee/Channabasappa/Harada before him or her, to modify the method of Clee/Channabasappa/Harada to include the write pointer of Nelson because it will ensure the write pointer points to the next available unwritten block.
The motivation for doing so would be [“ensures write pointer 58 points to the next available unwritten physical block” (Paragraph 0033 by Nelson)].
 Therefore, it would have been obvious to combine Clee/Channabasappa/Harada and Nelson to obtain the invention as specified in the instant claim.
As per claim 6, Harada discloses receiving a write request from a client, wherein the write request includes a data object and indicates the target region [(Paragraphs 0013-0014, 0025-0027 and 0033, Figs.1-2 and 7) where the valid data at an address contiguous with the address of the write data is combined with the write data, and the combined data is written into a cache line having the same size as the combined data, thereby reducing the number of accesses to a system memory to flush cache lines associated with writes to the cache lines such that FIG. 2 shows a case where the CPU core writes 1-byte data "D5" to address "4B51". In this case, there is valid data "8E" in the 1-byte cache line containing address "4B50" the higher-order 15 bits of which match those of address "4B51" (that is, which is contiguous with address "4B51"). The valid data "8E" at the address "4B50" is combined with data "D5" at the address "4B51" (as indicated by reference numeral 10). The combined 2-byte data is written into a 2-byte cache line as 2-byte data starting at the address "4B50". If all the 2-byte cache lines are full, a certain cache line is flushed or purged using the predetermined cache updating procedure in the same manner as in the case of FIG. 1. Then the data "8E" in the 1-byte cache line is made invalid so that data to the same address will not be present in different cache lines so flushing the sata at the contguous address in the cache frees the memory, where the number of accesses to the system memory for caching and/or flushing of data in accordance with write instructions from the CPU can be reduced, thereby improving the overall data processing speed of the CPU to correspond to the claimed limitation]; storing, in response to the write request, the data object in the memory arena dedicated to the target region[(Paragraphs 0013-0014, 0025-0027 and 0033, Figs.1-2 and 7) where FIG. 1 shows a case where a CPU core writes 1-byte data "8E" to address "4B50". A 1-byte cache line having the same size as the write data is selected, so that the write data is written into the selected cache line as data "8E" to address "4B50". In this case, if valid data is present in a 1-byte cache line containing the address that is identical to the address "4B50", the valid data is replaced by the write data "8E". Upon replacement, if all the 1-byte cache lines are full, a cache line is specified using a predetermined cache updating procedure such as conventional LRA (Least Recently Used) algorithm. Then, the specified cache line is flushed if needed to write the data back to the system memory (such as DRAM) to maintain data coherency. The address of the 1-byte write data matches the higher-order 15 bits of an address in a 2-byte cache line, the higher-order 14 bits of an address in a 4-byte cache line, or the higher-order 13 bits of an address in an 8-byte cache line. In these cases, if valid data is present in the corresponding cache line, then 1-byte of data in the cache line containing the matched address is replaced by the 1-byte write data. In the example of FIG. 1, since no matched address is found in cache lines of 2 or more bytes, that is, there is no valid data to be replaced in the cache lines, the write data is written into the 1-byte cache line alone].
Neslson teaches storing, in response to the write request, the data object in the memory arena dedicated to the target region at a location that is continued from a previous location [(Paragraphs 0023 and 0033-0034; FIGs. 3 and 4) where Nelson teaches where data is written to the location pointed to by write pointer 58 (the next available unwritten physical block within the sector, in this case, physical block PB6), and the linked list created between physical block PB1 and physical block PB4 is extended by creating a link between physical block PB4 and physical block PB6, shown by arrow 62. In this way, data bytes corresponding to a logical address can be updated by writing the new data to a new physical block, and adding the new physical block to a linked list created between previous physical blocks written with respect to the same logical address (and therefore, same logical block number). Creating the link between physical block PB4 and physical block PB6 is done by traversing the linked list based on the logical address provided to find the most recently written physical block corresponding with the first logical address (physical block PB4 in our example). The contents of write pointer 58, which holds the location of the now most recently written physical block corresponding with the first logical address (in this case, physical block PB6), is then written into the appropriate vector links (standard vector links 50, frame vector links 52, or super-frame vector links 54 shown in FIG. 2) of physical block PB4. This creates a pointer from physical block PB4 to physical block PB6, allowing access algorithm 40 to traverse the linked list to find the most recently written data corresponding with this logical address. Write pointer 58 is then updated to point to the next unwritten physical block, in this case, physical block PB7; And after writing the data bytes stored in block buffer 38 to the current physical block (now containing data bytes), the location of the current physical block must be stored to a previously written physical block corresponding to the same logical address in order to add the current physical block to the linked list corresponding to the same logical address. At step 94, access algorithm 40 determines whether the end of a super-frame has been reached. At step 96, if access algorithm 40 determines the end of a super-frame has been reached, the content of write pointer 58 (holding the location of the current physical block) is written into super-frame vector links 54 of the physical block written 640 writes prior with respect to the same logical address. In this way, the next time access algorithm 40 writes to this logical address, access algorithm 40 avoids having to access the physical blocks located between the physical block written 640 writes prior and the current physical block holding the most recently written data corresponding to the same logical address. After writing the content of write pointer 58 at step 96, write pointer 58 is incremented at step 98 by the number of bytes written (i.e., another bit in the fill tracking area is written for each block written to the sector). This ensures write pointer 58 points to the next available unwritten physical block to correspond to the claimed limitation].
As per claim 7, Nelson discloses incrementing a pointer by a length of the data object; wherein tracking the memory usage of the memory arena includes tracking a location of the pointer [(Paragraphs 0023 and 0033-0034; FIGs. 3 and 4) where Nelson teaches where data is written to the location pointed to by write pointer 58 (the next available unwritten physical block within the sector, in this case, physical block PB6), and the linked list created between physical block PB1 and physical block PB4 is extended by creating a link between physical block PB4 and physical block PB6, shown by arrow 62. In this way, data bytes corresponding to a logical address can be updated by writing the new data to a new physical block, and adding the new physical block to a linked list created between previous physical blocks written with respect to the same logical address (and therefore, same logical block number). Creating the link between physical block PB4 and physical block PB6 is done by traversing the linked list based on the logical address provided to find the most recently written physical block corresponding with the first logical address (physical block PB4 in our example). The contents of write pointer 58, which holds the location of the now most recently written physical block corresponding with the first logical address (in this case, physical block PB6), is then written into the appropriate vector links (standard vector links 50, frame vector links 52, or super-frame vector links 54 shown in FIG. 2) of physical block PB4. This creates a pointer from physical block PB4 to physical block PB6, allowing access algorithm 40 to traverse the linked list to find the most recently written data corresponding with this logical address. Write pointer 58 is then updated to point to the next unwritten physical block, in this case, physical block PB7; And after writing the data bytes stored in block buffer 38 to the current physical block (now containing data bytes), the location of the current physical block must be stored to a previously written physical block corresponding to the same logical address in order to add the current physical block to the linked list corresponding to the same logical address. At step 94, access algorithm 40 determines whether the end of a super-frame has been reached. At step 96, if access algorithm 40 determines the end of a super-frame has been reached, the content of write pointer 58 (holding the location of the current physical block) is written into super-frame vector links 54 of the physical block written 640 writes prior with respect to the same logical address. In this way, the next time access algorithm 40 writes to this logical address, access algorithm 40 avoids having to access the physical blocks located between the physical block written 640 writes prior and the current physical block holding the most recently written data corresponding to the same logical address. After writing the content of write pointer 58 at step 96, write pointer 58 is incremented at step 98 by the number of bytes written (i.e., another bit in the fill tracking area is written for each block written to the sector). This ensures write pointer 58 points to the next available unwritten physical block to correspond to the claimed limitation].
As per claim 8, Ylonen discloses before storing the data object in the memory arena; determining, based on the tracked usage, that the memory arena has sufficient space to store the data object [(Paragraphs 0060; FIGs. 1 and 2) where Ylonen teaches FIG. 3 illustrates mapping a pointer to the corresponding home node. The term "home node" refers to a (logical) node responsible for maintaining an accurate, up-to-date (subject to memory consistency and persistence policy) copy of the region. In some embodiments "home node" may also refer to a set of nodes that act together as a fault-tolerant sub-group, such that data within the fault-tolerant sub-group can be recovered even if one node within the group becomes unavailable to correspond to the claimed limitation].
As for claims 18 and 23, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for claims 19 and 24, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for claims 20 and 25, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claim 9 is rejected under 35 U.S.C. 103(a) as being disclosed by Clee in view of Channabasappa in view of Harada, as applied to claims 1, and further in view of Printezis et al.  (US PGPUB 2010/0042799 hereinafter referred to as Printezis).
As per dependent claim 9, Ylonen/Clee/Channabasappa/Harada discloses the method of claim 1.  
Harada discloses receiving a write request from a client, wherein the write request includes a data object and indicates the target region [(Paragraphs 0013-0014, 0025-0027 and 0033, Figs.1-2 and 7) where the valid data at an address contiguous with the address of the write data is combined with the write data, and the combined data is written into a cache line having the same size as the combined data, thereby reducing the number of accesses to a system memory to flush cache lines associated with writes to the cache lines such that FIG. 2 shows a case where the CPU core writes 1-byte data "D5" to address "4B51". In this case, there is valid data "8E" in the 1-byte cache line containing address "4B50" the higher-order 15 bits of which match those of address "4B51" (that is, which is contiguous with address "4B51"). The valid data "8E" at the address "4B50" is combined with data "D5" at the address "4B51" (as indicated by reference numeral 10). The combined 2-byte data is written into a 2-byte cache line as 2-byte data starting at the address "4B50". If all the 2-byte cache lines are full, a certain cache line is flushed or purged using the predetermined cache updating procedure in the same manner as in the case of FIG. 1. Then the data "8E" in the 1-byte cache line is made invalid so that data to the same address will not be present in different cache lines so flushing the sata at the contguous address in the cache frees the memory, where the number of accesses to the system memory for caching and/or flushing of data in accordance with write instructions from the CPU can be reduced, thereby improving the overall data processing speed of the CPU to correspond to the claimed limitation].
Clee/Channabasappa/Harada does not appear to explicitly disclose determining, based on the tracked usage, that the memory arena has insufficient space to store the memory object; and allocating a second memory arena in response to determining that the memory arena has insufficient space to store the memory object.
However, Printezis discloses determining, based on the tracked usage, that the memory arena has insufficient space to store the memory object; and allocating a second memory arena in response to determining that the memory arena has insufficient space to store the memory object [(Paragraphs 0026-0028; FIGs. 1-3) where Printezis teaches that when a new object is instantiated, a bump pointer in an Eden portion of the Young Generation is increased by the size of the object and thus allocates the memory needed to store the object. The memory location pointed to by the bump pointer prior to its being increased is the location of the allocated memory region used to hold the object. When the end of Eden is reached, live objects are relocated to Survivor Spaces in the Young Generation. That is, another area of memory is allocated, and the object is relocated from its existing location in Eden to its new location in the Young Generation, the bump pointer is reset (so that Eden is empty), and the process continues. Live objects can also be relocated to other generations. Other garbage collection systems can use different mechanisms, but most have the capability to relocate an object from one allocated memory region to another allocated memory region. FIG. 2 illustrates a root collection process 200 that can be used to gather root references from threads for use by a garbage collection system. A garbage collection cycle can be invoked in response to the heap memory reaching a limit on the amount of memory available for allocation, in response to a programmed invocation, etc. Once invoked, the garbage collection system can gather the roots that will define the live objects in the heap memory. The garbage collection system does so by initiating the root collection process 200 at a start root discovery terminal 201. Once initiated, the root collection process 200 continues to an `iterate threads` procedure 203 that iterates all the threads that access the heap memory. For a heap memory that is shared between multiple processors, each processor can coordinate with the other processors during the garbage collection cycle. As each thread is iterated, a `collect thread-pinned object references` procedure 205 collects pointers to the objects (or allocated memory regions) that are currently pinned by that thread from a pinned collection resident in the thread's thread-context. Pointers to the pinned objects (or allocated memory regions) are added to the pinned collection as is subsequently described with respect to FIG. 3. Next a `collect thread roots` procedure 207 can collect the roots from the thread's thread-context as is known to one skilled in the art of garbage collection systems. Such a one will also understand that the `collect thread-pinned object references` procedure 205 and the `collect thread roots` procedure 207 need not occur in the order shown, and that the function of the `collect thread-pinned object references` procedure 205 can be incorporated within the `collect thread roots` procedure 207 as well as within separate loops for each step to correspond to the claimed limitation].
Clee/Channabasappa/Harada and Printezis are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Clee/Channabasappa/Harada before him or her, to modify the method of Clee/Channabasappa/Harada to include the write/read operations of Printezis because it will improve access latency.
The motivation for doing so would be [“an improvement to a method used by a garbage collection system. The garbage collection system is capable of relocating an object stored in a first allocated memory region at a first memory location within a heap memory to a second allocated memory region at a second memory location within the heap memory while the object is live. The garbage collection system traces a thread-context to determine whether the object is live prior to attempting to relocate the object. The improvement includes a pinned collection in the thread-context to which a pointer that references the first allocated memory region can be added and removed” (Paragraphs 0005 and 0016 by Printezis)].
Harada further discloses wherein the memory arena is a second contiguous portion of the memory heap of the region server [(Paragraphs 0013 and 0025-0027, Figs.1-2) where the valid data at an address contiguous with the address of the write data is combined with the write data, and the combined data is written into a cache line having the same size as the combined data, thereby reducing the number of accesses to a system memory to flush cache lines associated with writes to the cache lines such that FIG. 2 shows a case where the CPU core writes 1-byte data "D5" to address "4B51". In this case, there is valid data "8E" in the 1-byte cache line containing address "4B50" the higher-order 15 bits of which match those of address "4B51" (that is, which is contiguous with address "4B51"). The valid data "8E" at the address "4B50" is combined with data "D5" at the address "4B51" (as indicated by reference numeral 10). The combined 2-byte data is written into a 2-byte cache line as 2-byte data starting at the address "4B50". If all the 2-byte cache lines are full, a certain cache line is flushed or purged using the predetermined cache updating procedure in the same manner as in the case of FIG. 1. Then the data "8E" in the 1-byte cache line is made invalid so that data to the same address will not be present in different cache lines so flushing the sata at the contguous address in the cache frees the memory to correspond to the claimed limitation]. 
Ylonen discloses wherein the second memory arena is dedicated to the target region [(Paragraphs 0048 and 0057-0058; FIGs. 1 and 2) where Ylonen teaches objects allocated by node, chunk number and region to correspond to the claimed limitation].
 Therefore, it would have been obvious to combine Ylonen/Clee/Channabasappa/Harada and Printezis to obtain the invention as specified in the instant claim.
Claim 10 is rejected under 35 U.S.C. 103(a) as being disclosed by Clee in view of Channabasappa in view of Harada, as applied to claims 1, and further in view of Gole et al.  (US PGPUB 2012/0102245 hereinafter referred to as Gole).
As per dependent claim 10, Clee/Channabasappa/Harada discloses the method of claim 1.  
Clee/Channabasappa/Harada does not appear to explicitly disclose receiving a read request from a client, the read request indicating a data object that was included in a previous write request from the client; searching, in response to the read request, for the data object in the memory arena before searching for the data object in the storage.
However, Gole discloses receiving a read request from a client, the read request indicating a data object that was included in a previous write request from the client; searching, in response to the read request, for the data object in the memory arena before searching for the data object in the storage [(Paragraphs 0026-0034; FIGs. 1-3) where Nelson teaches where at 220, the method 200 directs a read/write request from the host device 140 through the I/O interconnect. 130 to the host adapter 120. In one example, the storage logic 150 controls the I/O interconnect 130 to direct read/write requests from the host device 140 to the host adapter 120 regardless of the destination of the read/write request. However, when a communication arrives, the adaptor 100 does not know what type of request it is. The storage logic 120, for example, is configured to identify when a communication from the host device 140 is a read/write request and controls the I/O interconnect 130 to switch connection paths to direct the read/write request to the host adapter 120. At 230, the method 200 caches the read/write request in the low-latency storage device 190 via the host adapter 120. In one embodiment, the host adapter 120 automatically forwards read/write requests that have been directed from I/O interconnect 130 to the low-latency device 190 to be cached. In another embodiment, the host adapter 120 and/or associated logic (e.g. servicing logic 160) perform caching operations on the read/write requests.  Once the read/write requests are directed and cached in the low-latency storage 190, requests are, for example, selectively processed by a storage device to which they are addressed. However, although cached, the write request has not been completed because the data has not actually been stored in the network storage 170. Instead, the request is temporarily cached in the low-latency storage 190. Thus, in one embodiment, the servicing logic 160 selects the write request from the low-latency storage 190 to fulfill the request as originally intended. The servicing logic 160 selects a read/write request to fulfill, for example, based on a priority, a quality of service, and/or an order of arrival associated with the request, or other desired selection process. At 240, the method 200 continues by determining if a selected read/write request that was previously cached is addressed to the high latency storage device 180. If the selected request is addressed to the high-latency storage 180, then the method proceeds to 250 and the host adapter 120 services the request. In another embodiment, the host adapter 120 services a selected request if the request is addressed to any storage device that is connected to the host adapter 120 to correspond to the claimed limitation].
Clee/Channabasappa/Harada and Gole are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Clee/Channabasappa/Harada before him or her, to modify the method of Clee/Channabasappa/Harada to include the write/read operations of Gole because it will improve access latency.
The motivation for doing so would be [“reduces the access latency associated with processing the write request in the network storage” (Paragraph 0031 by Gole)].
 Therefore, it would have been obvious to combine Clee/Channabasappa/Harada and Gole to obtain the invention as specified in the instant claim.

Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being disclosed by Clee in view of Channabasappa in view of Harada, as applied to claims 1, and further in view of Soundararajan et al.  (US PGPUB 2011/0167421 hereinafter referred to as Soundararajan).
As per dependent claim 14, Clee/Channabasappa/Harada discloses the method of claim 1.  
Clee/Channabasappa/Harada does not appear to explicitly disclose wherein the distributed computing system is implemented as a non-relational, distributed database  .
However, Soundararajan discloses wherein the distributed computing system is implemented as a non-relational, distributed database  [(Paragraphs 0065-0068; FIGs. 1 and 10) where Soundararajan teaches where FIG. 10 depicts one embodiment of the global database architecture. In one embodiment of the invention, HBase 164 is used to build the data persistence layer because of HBase's simple scale-out model. HBase is an open-source, column-oriented, distributed database modeled after Google's Bigtable and written in Java. HBase runs on top of HDFS (Hadoop Distributed File System), providing Bigtable-like capabilities for Hadoop. HBase is designed to manage large-scale structured datasets. Data tables in HBase are both horizontally and vertically partitioned into data blocks named regions. As different regions may observe very different read/write workloads, the distribution of regions among HBase nodes has a significant impact on the overall read/write performance. For instance, some tables of the inventory are accessed much more often than others. If regions of such tables were deployed on a single HBase node, the read/write performance on this table would be limited by the capacity of the single HBase node. To improve performance the tables are partitioned into relatively small regions (i.e. 16 MB each), so that regions of a table can be evenly distributed among multiple HBase nodes 164. In addition, a relatively small flush buffer size (4 MB) is used to reduce the latency of a single flush operation to correspond to the claimed limitation].
Clee/Channabasappa/Harada and Soundararajan are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Clee/Channabasappa/Harada before him or her, to modify the method of Clee/Channabasappa/Harada to include the distributed computing system of Soundararajan because using the steps claimed would have given those skilled in the art the tools to improve the invention by using a standardized platform for implementing a distributed system. This gives the user the advantage of portability across hardware implementations and more community support and adoption due to use of a standardized platform.
The motivation for doing so would be [“improve performance the tables are partitioned into relatively small regions (i.e. 16 MB each), so that regions of a table can be evenly distributed among multiple HBase nodes 164. In addition, a relatively small flush buffer size (4 MB) is used to reduce the latency of a single flush operation” (Paragraph 0065 by Soundararajan)].
 Therefore, it would have been obvious to combine Clee/Channabasappa/Harada and Soundararajan to obtain the invention as specified in the instant claim.
As per claim 15, Soundararajan discloses wherein the distributed computing system is an HBase cluster [(Paragraphs 0065-0068; FIGs. 1 and 10) where Soundararajan teaches where FIG. 10 depicts one embodiment of the global database architecture. In one embodiment of the invention, HBase 164 is used to build the data persistence layer because of HBase's simple scale-out model. HBase is an open-source, column-oriented, distributed database modeled after Google's Bigtable and written in Java. HBase runs on top of HDFS (Hadoop Distributed File System), providing Bigtable-like capabilities for Hadoop. HBase is designed to manage large-scale structured datasets. Data tables in HBase are both horizontally and vertically partitioned into data blocks named regions. As different regions may observe very different read/write workloads, the distribution of regions among HBase nodes has a significant impact on the overall read/write performance. For instance, some tables of the inventory are accessed much more often than others. If regions of such tables were deployed on a single HBase node, the read/write performance on this table would be limited by the capacity of the single HBase node. To improve performance the tables are partitioned into relatively small regions (i.e. 16 MB each), so that regions of a table can be evenly distributed among multiple HBase nodes 164. In addition, a relatively small flush buffer size (4 MB) is used to reduce the latency of a single flush operation to correspond to the claimed limitation].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/           Primary Examiner, Art Unit 2135